Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/15/2022 was received and is being considered by the examiner. 

Drawings
The drawings submitted 04/23/2020 were received and are accepted by the examiner. 

Claim Status
Claim 1 has been amended to include the subject matter of cancelled claim 9, and claims 2 and 10 were also amended. Claims 1-8 and 10-13 are currently pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



    PNG
    media_image1.png
    710
    353
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Body Portion)]Claims 1-5, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 20150147599, presented in IDS submitted 05/06/2020, herein referred to as Reference I) in view of Lee (U.S. 20150064505, presented in IDS submitted 04/23/2020, herein referred to as Reference II) and Garascia (US 2011/0111649). 

With respect to claim 1, Reference I disclose in Fig. 1 (above) a battery pack (Fig. 1), comprising: 
at least one rechargeable secondary battery (112 – battery cells) (Fig. 1); 
a battery frame (130) having a battery accommodation portion (132c – opening part) configured to accommodate the at least one secondary battery ([0042]); 
a packaging member (150 – first label) provided in the form of an adhesion sheet having an adhesive surface formed at one surface thereof ([0062]), the packaging member including a body portion (labeled) fixedly adhered to an upper portion of the secondary battery accommodated in the battery frame ([0062]) and having the adhesive surface fixedly adhered to an outer surface of an outermost edge of the battery frame ([0062]), and 
an anti-noise member (140 – protective tape) attached to at least one portion of the adhesive surface of the packaging member (150) in a first direction (Fig. 3), and
another anti-noise member (161 – plurality of fixing parts) attached to the adhesive surface of the packaging member (150) in a second direction intersecting the first direction (Fig. 3),
wherein a barrier (132a) extending from one inner side of the outermost edge of the battery frame (130) to the other inner side thereof is formed in the battery accommodation portion (132c) of the battery frame (130) so that the two or more rechargeable secondary batteries (112) are separately accommodated therein (Fig. 1, Reference I), and 
wherein a vertical height of the barrier (132a) is lower than a height of an upper portion of the two or more rechargeable secondary batteries (112 - accommodated in the battery accommodation portion (132c) (Fig. 3, Reference I). Figure 3 shows the top of the batteries (112) is flush with the anti-noise member (140), which would indicate the barrier (132a) formed underneath the anti-noise member (140) is inherently smaller in the vertical direction than the tops of the batteries (112).
It is noted that the anti-noise member of the prior art is not specifically described as a member that is meant to decrease the noise within the battery pack. However, it is noted that the anti-noise member in the instant application is made of a PET or PC, as is the anti-noise member described in Reference I ([0059]). Additionally, the instant specification describes the anti-noise member as a flat sheet, which is the same form of the anti-noise member in Reference I ([0018]). Applicant is reminded that the claiming of a new use or function which was inherently present in the prior art does not make the claim patentable (MPEP 2112).
Reference I does not disclose that the packaging member has a fixing portion bent and extended downward from the body portion, or that the another anti-noise member is entirely attached to another portion of the adhesive surface wherein the another anti-noise member is aligned with the barrier. 
Reference II discloses a battery pack with an anti-noise member (300 – filler) and a packaging member (600 – label) (Fig. 1, [0045]). Reference II teaches that the packaging member (600) has a fixing portion bent and extended downward from the body portion (Fig. 1 – below). Reference II further teaches that this structure aids in covering the battery cells and protective circuit ([0065]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to modify the packaging member disclosed by Reference I with the fixing portions taught by Reference II in order to aid in the covering of components within the battery pack. 

[AltContent: textbox (Body Portion)][AltContent: textbox (Fixing Portion)]
    PNG
    media_image3.png
    739
    444
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow]

	Garascia discloses a packaging member (46 – tray) for a plurality of batteries (40 – electrochemical cells) (Fig. 4), and teaches that the packaging member (46) may include features to provide spacing of cells ([0056]). In combination with the barriers (48 – troughs) provided forming accommodation spaces for the batteries (Fig. 4), Garascia teaches an anti-noise member (spacers) that are aligned with barriers (48) that would be attached to an entirely different portion of the packaging member (46) compared to the first anti-noise member disclosed by Reference I. Garascia further teaches that this allows for separation between cells, i.e. so they do not collide ([0056]). 
	It is noted that the anti-noise member of Garascia is not specifically described as a member that is meant to decrease the noise within the battery pack. However, it is noted that the anti-noise member in the instant application is made of a polymeric or other electrically insulating materials, as is the anti-noise member described in Garascia ([0056]). Additionally, the instant specification describes the anti-noise member as a flat sheet, which is the same form of the anti-noise member in Garascia (Fig. 4). Applicant is reminded that the claiming of a new use or function which was inherently present in the prior art does not make the claim patentable (MPEP 2112).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a second anti-noise member as taught by Garascia to align with the barrier disclosed by Reference I in order to keep separation between the adjacent cells, thus limiting noise caused by the neighboring cells potential collisions. 

With respect to claim 2, Reference I discloses a battery management unit (120 – protective circuit) configured to control charging and discharging of the at least one rechargeable secondary battery ([0036]), 
wherein a control accommodation portion (132a – first support part) having a recessed space to accommodate the battery management unit (120) is formed at the battery frame (130) (Fig. 1, pg. 3 of this action), and 
wherein the anti-noise member (12) is formed at a portion of the adhesive surface of the packaging member (150), which faces the battery management unit (120) (Fig. 1, pg. 3 of this action).

With respect to claim 3, Reference I discloses the anti-noise member (140) has a ridged portion (140a) extending to be in contact with an outer surface of the battery management unit (120) ([0054]).

With respect to claim 4, Reference I discloses an uneven structure (141a,b and 142a,b) dented or protruding according to a shape of the outer surface of the battery management unit (120) or the control accommodation portion is formed at the ridged portion (140a) of the anti-noise member (140) ([0052]).

With respect to claim 5, Reference I discloses a thermally conductive material (PC, PET, or PC/ABS) is added between the anti-noise member (140) and the battery management unit (120) so that no gap is created therebetween ([0059]).

With respect to claim 10, Reference I discloses the battery pack comprises two or more rechargeable secondary batteries (112) (Fig. 1, Reference I), 
wherein a barrier (132a) extending from one inner side of the outermost edge of the battery frame (130) to the other inner side thereof is formed in the battery accommodation portion (132c) of the battery frame (130) so that the two or more rechargeable secondary batteries (112) are separately accommodated therein (Fig. 1, Reference I), and 
wherein the anti-noise member (140) is formed at a portion of the adhesive surface of the packaging member (150), which faces the barrier (132a) (Fig. 1, Reference I).
Reference I does not disclose another barrier, however, the purpose of the barrier (132a) is to cover and completely overlap the protective circuit module (120) ([0041]). Therefore, it would have been obvious that if a second row of batterie were introduced, i.e. duplicate the first row, a second barrier would also be duplicated in order to continue to protect the protective circuit module as an expected result. Applicant is reminded that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04.VI.B.).

With respect to claim 11, Reference I discloses the packaging member (150) has an adhesive surface that is attached to the batteries (112), and a support (132b) protrusively extending inward to support a lower portion of at least one rechargeable secondary battery (112) upward is formed at an inner surface of an inner space of the battery accommodating portion (132c). 
Reference I does not teach of a fixing portion on the packaging member is bent and extended inward so that its adhesive surface thereof is attached to a lower surface of the at least one rechargeable secondary battery. 
Reference II discloses a battery pack with an anti-noise member (300 – filler) and a packaging member (600 – label) (Fig. 1, [0045]). Reference II teaches that the packaging member (600) has a fixing portion bent and extended inward from the body portion (Fig. 1, Reference II, pg. 4 of this action). Reference II further teaches that this structure aids in covering the battery cells and protective circuit ([0065]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to modify the packaging member with an adhesive surface disclosed by Reference I with the fixing portions taught by Reference II in order to aid in the covering of components within the battery pack. 

With respect to claim 12, Reference I in view of Reference II discloses an electronic device (notebook computer, net book, mobile computer, etc.) ([0005]), comprising the battery pack according to claim 1, as presented above.

With respect to claim 13, neither Reference I or Reference II specifically disclose an electronic system for the electronic device to be used therein. However, the instant application gives the example of an electronic system as “an acoustic system.” It would be inherent to one having ordinary skill in the art that a laptop computer could be used to control an acoustic system or the like as its intended use. Therefore, claim 13 no patentable subject matter. (See MPEP 2114). 

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (referred to as Reference I) in view of Lee (referred to as Reference II) and Garascia (US 2011/0111649) as applied to claim 1-5 and 9-13 above, and further in view of Shroder et al. (U.S. 20130207459).


    PNG
    media_image5.png
    415
    373
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: textbox (rib)]

With respect to claim 6, Reference I discloses a battery pack with battery frame (130), but does not disclose at least one dented groove recessed inward and extending along an edge direction of the outermost edge is formed at a horizontal outer surface of the outermost edge of the battery frame.
Schroder discloses outer wall (71) for a battery pack (1) ([0110]) and teaches that the outer wall has dented grooves (97 – slots) ([0137]). Schroder further teaches that these slots allow for weight reduction of the overall battery pack ([0137]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include the dented grooves taught by Schroder to the battery frame disclosed by Reference I in order to reduce the overall weight of the battery pack. 

With respect to claim 7, Reference I discloses the anti-noise member (140) us formed at a portion of the adhesive surface of the packaging member (150) ([0064]), which faces the inside of battery frame (130), wherein dented grooves would be formed (Fig. 1, Reference I). Please refer to the rejection of claim 6 above for the explanation of the unpatentability of the dented grooves.

With respect to claim 8, Reference I discloses a battery pack with a battery frame (130) but does not disclose a rib protruding outward and extending from one inner side of the dented groove to the other inner side thereof is formed at the dented groove of the battery frame.
Schroder discloses outer wall (71) for a battery pack (1) ([0110]) and teaches that the outer wall (71) contains ribs (labeled) protruding outward and extending from one inner side of the dented groove (97 – slot) to the other inner side thereof is formed at the dented groove (slot) of the battery frame (Fig. 12b – above). Schroder further teaches that the ribs (labeled) allows for sustained structural integrity in the presence of the dented grooves (97) (Fig. 12b).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include the ribs taught by Schroder to the battery frame disclosed by Reference I in order to ensure the structural integrity of the battery frame was maintained in the presence of the dented grooves.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.’
Examiner references new art Garascia et al. which reads on the newly added limitations of claim 1. Further details can be provided in the above rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727